NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

j

 

TIFANY PATTERSON,

Pl' 'f
am f Civn Aca'@n NO. 16-05087 (MAS) (TJB)

V.

MEMORANDUM OPINION
FOREVER 21, INC.,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant Forever 21, lnc.’s (“Defendant”)
Motion to Dismiss and to Strike. (ECF No. 9.) Plaintit`t` Tifany Patterson (“Plaintiff”) filed
opposition (ECF No. 13) and Defendant replied (ECF No. 15). The Court has carefully considered
the parties’ submissions and decides this matter Without oral argument pursuant to Local Civil
Rule 78.1. For the reasons stated herein, the Court dismisses Plaintiff’s Complaint Without
prejudice, and denies Defendant’s Motion to Dismiss and to Strike as moot.

I. Plaintiff’s Allegations

On or about April 4, 2016, “Plaintil`iC purchased a necklace and a pair of sunglasses from
Defendant’s Website, wvvvv.t`orever.?l.coni.”l (Coinpl. ‘H 6, ECF No. l.) Defendant markets a
variety ofwornen’s apparel throughout the State ofNeW lersey via its Website. (Ia'. 11 10.) Plaintiff

alleges that Defendant “imposed . . . unfair, one sided provisions in its Terms and Conditions in

 

l For the purpose of the instant decision, the Court accepts all factual allegations in the Complaint
as true. The allegations included in this section are taken directly from Plaintit`f`s Cornplaint.

violation of certain statutory and common law standards and New Jersey’s Truth~in-Consumer
Contract, Warranty and Notice Act (“TCCWNA”), N..I.S.A. 56:12-14 et seq.” (Id. ll 2.)
Specifically, Plaintiff asserts that the “DISCLAIMER”‘°' and ‘‘INDlEl\/INIFICATIOl\l"3 provisions
within the “Terms and Conditions” (collectively, “the T&C Provisions”) posted on Defendant’s
website unlawfully bind consumers and therefore violate the TCCWNA. ([d. W 20-21, 3().)
Plaintiff advances several theories in support of` the alleged TCCWNA violation. First,
Plaintif`f argues that Defendant’s disclaimer violates the duty of care owed to Plaintiff because the
provision “purport[s] to deprive Plaintiff of` her light to a cause of action for any unreasonable risk
of harm created by Def`endant” and because “the provision purport[s] to absolve Defendant of its
legal responsibility to exercise due care and refrain from creating an unreasonable risk of harm to
consumers.” (Id. ii 71 -72.) F or the same reasons, Plaintiffargues, the disclaimer violates the New
Jersey Products Liability Act (“NJPLA”). (Id. 1 73.) Next, Plaintiff asserts that Defendant’s

indemnification provision violates New Jersey law because it unlawfully “indemnif[ies Defendant]

 

2 The DISCLAIMER provision reads as follows:

DISCLAIMER: This site and all contents of the site are provided on an ‘as is’ basis
without warranties of` any kind, either express or implied, including, without
limitation, warranties of title or implied warranties of merchantability or fitness for
a particular purpose. you [sic] acknowledge, by your use ot` the site, that your use
of the site is at your sole risk, that you assume full responsibility for all costs
associated with all necessary servicing or repairs ot` any equipment you use in
connection with your use of our site, and that forever [:sic] 21 shall not be liable for
any damages of any kind related to your use of this site.

(Id. 11 20 (alteration in original).)
3 The iNDEMNIFICArioN provision reads as follows

INDEMNIFICATION: You agree to defend, indemnify and hold Forever 21
harmless from and against any and all claims, damages, costs and expenses,
including attorneys’ f`ees, arising from or related to your use of the Site.

rla ii 30.)

against losses resulting from its own negligence” and because such a “unilateral contractual
indemnity provision[]” is the “result of unequal bargaining power.” (Id. 1111 74-75.)

Plaintiff also contends that the T&C Provisions violate “common law, N.J.S.A. 56:8-161,
er seq[.] and various Federal Regulatory Standards” because it “purport[s] to absolve Defendant
of its duty as a business to protect consumers . . . from the illegal acts of third parties.” (]d.
111176-77.) Plaintiff alleges that the “Terrns & Conditions” violate the New Jersey Punitive
Damages Act (“NJPDA”) because it “purport[s] to bar Plaintiff[] from seeking punitive damages
for any and all harm caused by Defendant” and because it "purports to absolve Defendant of its
legal obligation to refrain from maliciously and/or wantonly and/or willfully creating an
unreasonable risk of harm to consumers.” (Ia'. 11 78.)

Plaintiff’s sole cause of action is a violation of the TCCWNA. (Id. 1111 65-80.) Plaintiff`
and the proposed Class Mernbers seek the statutory relief of "a civil penalty of not less than $lO()”
for each violation of the TCCWNA. (Ia'. at 22-23.)

II. Procedural Bacl§g@und

On August l9, 2016, Plaintiff filed a single-count putative class action complaint asserting
that the Court has jurisdiction pursuant to the Class Action Fairness Act (“CAFA”), 28 U,S.C.
§ 1332(d). (Id. 11 3.) On November 30, 2016, in addition to filing its Motion to Dismiss and l\/lotion
to Strike (l\/Iot. to Dismiss & l\/Iot. to Strike, ECF No. 9), Defendant filed a Motion to Stay (l\/lot.
to Stay, ECF No. 10). Plaintif`f opposed Defendant’s Motion to Dismiss and Motion to Strike
(Pl.’s Opp’n, ECF No. 13), but did not oppose Defendant’s Motion to Stay (Pl.’s Resp., ECF No.
14). Defendant replied to both. (Reply to Pl.’s Opp’n, ECF l\`o. 15; Reply to Pl.’s Resp., ECF No.
16.)

On February 7, 2017, the Court granted Defendant’s l\/[otion to Stay pending the Third

Circuit’s decision in Rttssell v. Croscit'l Home LLC, No. 16-3939 (3d Cir. Oct. 25, 2016). (ECF

No. 17.) ln Rttssell, the plaintiff alleged that the defendant “imposed the unfair, one-sided
provisions in its Terms & Conditions in violation of certain statutory and common law standards
and [the TCCWNA.]” Rttssell v. Crosci`ll Home, LLC, No. 16-01190 (D.N.J.), Compl. 11 2, ECF
No. l. The district court dismissed the plaintiffs complaint. Russel], No. 16-01190, ECF No. l7.
Because the plaintiff did not suffer any concrete harrn, the district court reasoned, not only did the
plaintiff lack Article III standing but the plaintiff Was also not an “aggrieved consumer” under the
TCCWNA. Id. The plaintiff appealed, asserting that an intangible informational injury, rather
than actual harm, was sufficient to support Article III standing Rttssell v. Croscil[ Home LLC,
16-3939, (App. Opening Br.) On appeal, the parties in thssell sought the Third Circuit’s
interpretation of Article Ill standing in the TCCWNA context, in light of the U.S. Supreme Court’s
decision in Spokeo, Inc. v. Robins, l36 S. Ct. 1540 (2()16). [d.

Defendants, in the present matter, argued that the matter should be stayed because the
“Third Circuit will consider whether an identically-situated plaintiff . . . is an ‘aggrieved
consumer,’ as required by Section [117 of the [TCCWNA.]” (Mot. to Stay, ECF No. l().) Plaintiff
did not oppose the stay “to the extent that the Court [sought] guidance from the Third Circuit . . .
addressing the same question as to the meaning of ‘aggrieved consumer”’ within Section 17 of the
TCCWNA.4 (Pl.’s Resp., ECF No. l4.) The Court granted the stay, noting that “several cases are
currently on appeal to the . . . Third Circuit, seeking the Third Circuit’s interpretation of standing
in light of Spokeo, !nc.” (ECF No. 17.) The Third Circuit, however, dismissed Russell on May
16, 2018, after the parties filed a stipulation of dismissal Russel[, No. 16-1190, ECF No. 19.

Although the Third Circuit never provided the anticipated guidance in Russell, a recent

New Jersey Supreme Court case, Spade v. Select Comfort Corp., 232 N.J. 504 (N.J. 2018),

 

4 In Rnssell, plaintiff filed a Complaint that is remarkably similar to the Complaint in this matter;
indeed, plaintiffs in both cases share the same counsel.

addressed an issue that is determinative of the Court’s subject matter jurisdiction in this matter, as
currently pled by Plaintiff: the meaning and scope of an “aggrieved consumer” under the
TCC.WNA.

Here, whether the Court has subject matter jurisdiction on the grounds Plaintiff has
currently pled is dependent on Whether Plaintiff is an “aggrieved consumer” under the TCCWNA.
Specifically, the CAFA requires Plaintiff to plead a minimum of $5,000,000 in controversy as to
the class, and Plaintiff has done so. Plaintiff’s right to relief under the TCCWNA, however,
depends upon whether Plaintiff is an “aggr'ieved consumer.” Accordingly, if Plaintiff is not an
“aggrieved consumer” under the TCCWNA, then Plaintiff cannot satisfy CAFA’s minimum
amount-in~controversy requirement The remainder of this opinion analyzes these issues and the
guidance provided by Spaa'e.

III. Legal Standard

A. Federal Subject Matter Jurisdiction

Federal courts, as courts of limited jurisdiction, presume a lack of jurisdiction Kokkonen
v. Gttrtm'ian Lt`fe Ins. Co., 511 U.S. 375, 377 (1994). The party seeking to invoke the court’s
jurisdiction bears the burden of proving that subject matter jurisdiction exists. Id. Furthermore,
federal courts must inquire into the court’s subject matter jurisdiction sua sponte “when subject
matter jurisdiction is in question." Sha]j%r v. GTE N., Inc., 284 F.3d 500, 502 (3d Cir. 2002)
(citation omitted); Bmcken v. Matgoumm's, 296 F.3d 160, 162 (3d Cir. 2002) (“Court[s have] a
continuing obligation to sua sponte raise the issue of subj ect matter jurisdiction ”) “Under Federal
Rule of Civil Procedure l2(h)(3), ‘[i]f the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.”’ Cltr`n v. Xerox Corp., No. 11-3069, 2012 WL

6027169, at *4 (D.N.J. Dec. 4, 2012) (quoring Fed. R. Civ. P. izrh)(s))_

B. Class Action Fairness Act

The CAFA confers original jurisdiction on district courts where: (l) the amount in
controversy exceeds $5,000,000, as aggregated across all individual claims; (2) the parties are
minimally diverse; and (3) the class consists of at least 100 or more members. Standard Fire Ins.
Co. r’. Knowles, 568 U.S. 588, 592 (2013) (citing 28 U.S.C. § l332(d)). Even ifthe parties do not
dispute jurisdiction under the CAFA, the Court “must nevertheless satisfy [itself] that federal
subject matter jurisdiction exists in the first instance." Krtufman v. Allstate N.J. Ins. Co., 561 F.3d
144, 151 (3d Cir. 2009) (citation omitted). A “case may be dismissed for failure to meet the
amount in controversy requirement if it appears to a ‘legal certainty’ that” the plaintiff cannot
recover the amount claimed Onyuike v. Cheap Tt'ckers, Inc.. 435 F. App’x 137, 139 (3d Cir. 201 l);
Jt.tdon v. Travelers Prop. Cas. ofAm., 773 F.3d 495, 505 (3d Cir. 2014) (citation omitted). “lt
necessarily follows that whether the claims [meet] the jurisdictional amount depends on what
damages a plaintiff could conceivably recover under state law.” Onyrn`ke, 435 F. App’x at 139.

C. New Jersey’s Truth-in-Consumer Contract, Warranty and Notice Act

By passing the TCCWNA, the New Jersey “Legislature sought not to confer new legal
rights, but to require sellers ‘to acknowledge clearly established consumer rights,’ and ‘to provide[]
remedies for posting or inserting provisions contrary to law. "’ Spade, 232 N.J. at 515-16 (quoting
Shelton r'. Restaurant.com, Inc., 214 N.J. 419, 432 (2013). A plaintiff pursing a claim for violation
of the TCCWNA must establish four elements:

[F]irst that the defendant was a ‘seller, lessor, creditor, lender or bailee or assignee

of any of the aforesaid’; second, that the defendant offered or entered into a ‘written

consumer contract or [gave] or display[ed] any written consumer warranty, notice

or sign’; third, that at the time that the written consumer contract is signed or the

written consumer warranty, notice or sign is displayed, that writing contains a

provision that ‘violates any clearly established legal right of a consumer or

responsibility of a seller, lessor, creditor, lender or bailee’ as established by State
or F ederal law; and finally, that the plaintiff is an ‘aggrieved consumer.’

Spacfe, 232 N.J. at 516 (quoting N.J.S.A. §§ 56:12-15 to 17). Any seller who violates the
TCCWNA is “1iab1e to the aggrieved consumer for a civil penalty of not less than 3100 or for
actual damages, or both . . . together with reasonable attorneys’ fees and court costs.” Id. at 523.

In Spade, the New Jersey Supreme Court decided two questions the U.S. Court of Appeals
for the Third Circuit certified to it. The questions related to two putative class actions in which
the plaintiffs entered into sales contracts that allegedly violated New Jersey’s Furniture Delivery
Regulations (“FDR”). 232 N.J. at 508. The FDR regulates the language that must be included in
every furniture sales contract in New Jersey. [d. at 510-11. Although the Spade plaintiffs’
furniture was undamaged and timely delivered, the language of the governing sales contract
allegedly did not comply with the FDR because it contained “affirmative misrepresentations”
concerning the availability of a refund. ld. at 512-13. The district court consolidated the two class
actions, dismissed the complaints, and held that the plaintiffs were not “aggrieved consumers”
under the TCCWNA because they were not adversely affected by the alleged violations and,
therefore, could not state a claim for relief. Id. at 513-14. The plaintiffs appealed Id. at 514.

On appeal, the plaintiffs disputed the district court’s determination that they were required
to establish actual harm to recover under the TCCWNA. [d. at 521 . The Third Circuit “determined
that the appeals raised important and unresolved questions of New Jersey law.” [d. at 514. In
2016, the Supreme Court of New Jersey accepted the Third Circuit’s certification of two questions:

(1): Does a violation of the [FDR] alone constitute a violation of a clearly

established right or responsibility of the seller under the TCCWNA and thus

provides a basis for relief under the TCCWNA?

(2): Is a consumer who receives a contract that does not comply with the FDR, but

has not suffered any adverse consequences from the noncompliance, an “aggrieved

consumer” under the TCCWNA?

ld. at 508-09. Regarding the first question, the New Jersey Supreme Court held that a violation of

a state regulation can constitute a “violation of a clearly established right,” and therefore, a

violation of the FDR could be actionable under the TCCWNA. Id. at 517-20. The New Jersey
Supreme Court also held, however, that a plaintiff must be an “aggrieved consumer” to recover
under the TCCWNA. Id. at 524.

In defining an “aggrieved consumer,” the New Jersey Supreme Court looked at the
language of the ”l`CCWNA,5 and found that, in Section 15 the term ‘“consumer is not modified by
‘aggrieved.”’ Id. at 520-21. In contrast, Section l7-the provision that provides for relief_
requires the party to be an “aggrieved consumer.” Id. at 521. By using the modifier “aggrieved”
in Section 17, the Spade court reasoned, the Legislature intended “aggrieved consumer” to have a
different meaning than “consumer.” Id. at 521-22. Accordingly, the New Jersey Supreme Court
held that an “aggrieved consumer” is a consumer who has been harmed by a violation of the
TCCWNA. Ia’. at 524 (emphasis added).

The New Jersey Supreme Court provided two examples that clarify the harm an “aggrieved
consumer” must suffer to be entitled to a civil penalty under the TCCWNA. A “consumer [who,

as a result of the furniture seller’s untimely delivery,] would have sought a refund had he or she

 

5 Section 15 of the TCCWNA states:

No seller . . . shall in the course of his business offer to any consumer or prospective
consumer or enter into any written consumer contract or give or display any written
consumer warranty, notice or sign . . . which includes any provision that violates
any clearly established legal right of a consumer or responsibility of a seller . . . as
established by State or Federal law at the time the offer is made or the consumer
contract is signed or the warranty, notice or sign is given or displayed

N.J. Stat. Ann. § 56:12-15 (West) (emphasis added). Section 17 of the TCCWNA states:

Any person who violates the provisions of this [A]ct shall be liable to the aggrieved
consumer for a civil penalty of not less than 100.00, or for actual damages, or both
at the election of the consumer, together with reasonable attorney fees and court
costs.

N.J. Stat. Ann. § 56:12-17 (West) (emphasis added).

not been deterred by the ‘no refunds’ language prohibited by [the FDR,]” may be an “aggrieved
consumer.” Id. at 523. On the other hand, a consumer, who “entered into a sales contract
containing a provision that violated [the FDR], but his or her furniture was delivered conforming
and on schedule, and he or she . . . incurred no monetary damages or adverse consequences, . . .

has suffered no harm,” and “[s]uch a consumer is not an ‘aggrieved consumer’ under [the

”l"CC\lVl\ir’l.]”6 Ia'. at 524.
IV. Discussion

Plaintiff contends that “[j]urisdiction is proper in this Court pursuant to the [CAFA]
because members of the proposed Class are citizens of states different from Defendant’s home
state, there are more than 100 Class l\/Iembers, and the amount-in-controversy exceeds $5,000,000
exclusive of interest and costs.” (Compl. 11 3.) Plaintiff and the Class Mernbers seek “3100 . . .
for each violation of the TCCWNA.” (Io'. 11 79.) Such statutory relief is appropriate, Plaintiff
argues, because Defendant violated certain clearly established laws by imposing its unlawful
“Terms & Conditions” upon its customers Plaintiff argues that because she purchased items from
Defendant’s website, and because Defendant’s website contains language that allegedly violates
certain New Jersey laws, the alleged violations entitle Plaintiff and the proposed Class l\/Iembers
to statutory relief under the TCCWNA.

Although Defendant does not contest the Court’s jurisdiction under the CAFA, the Court
considers the matter in light of the New Jersey Supreme Court’s interpretation of an “aggrieved

consumer” in Spaa'e. Specitically, the holding in Spade is determinative of whether Plaintiff is

 

6 The New Jersey Supreme Court also found that the “harm” a consumer must suffer was not
“limited to injury compensable by monetary damages.” Id. at 523. The New Jersey Supreme
Court looked to the statute’s provision for a ‘“civil penalty of not less than 5100.00 or . . . actual
damages, or both at the election of the consumer,” to reach the conclusion that “a consumer may
be entitled to a remedy notwithstanding the absence of proof of monetary damages.” ld.

(i) an “aggrieved consumer,” (ii) entitled to statutory relief, and (iii) can satisfy CAFA’s
$5,000,000 minimum requirement

The Court limits its review to element four of the TCCWNA_whether Plaintiff is an
“aggrieved consumer”_as that alone is sufficient to decide the subject matter jurisdiction inquiry.
Plaintiff has sufficiently pled, for subject matter jurisdiction purposes, that the T&C Provisions
violated a clearly established legal right. Plaintiff, however. has not sufficiently pled the requisite
harm that would entitle her, and similarly situated members of the proposed class, to relief under
TCCWNA.

The Court finds that Plaintiff is not an “aggn'eved consumer” as defined in the TCCWNA
and clarified in Spade. Plaintiff’ s contention that Defendant’s alleged violations of certain New
Jersey laws, without any alleged harm arising from the violations, entitles her to relief under the
TCCWNA is vitiated by the New Jersey Supreme Court’s holding in Spade. Id. at 509 (“[A]
consumer who receives a contract that includes” prohibited language “but who suffers no . . . harm
as a result of that noncompliance, is not an ‘aggrieved consumer’ entitled to a remedy under the
TCCWNA.”). Specifically, like the plaintiffs in Spade, Plaintiff has not alleged that she was
prevented from returning the items or otherwise pursuing any remedies relating to the purchased
items or that Defendant attempted to enforce the T&C Provisions to Plaintiffs detriment
Plaintiff"s allegations mirror the hypothetical consumer, in Spnde, who entered into a sales
contract, that contained a provision allegedly violating a New Jersey statute, but received timely
delivery of conforming goods. Id. at 524. The New Jersey Supreme Court stated such a consumer
was not an “aggrieved consumer,” and thus was not entitled to relief under the TCCWNA. Id.
Here, the Court reaches the same conclusion_Plaintiff is not an “aggrieved consumer.”

As a result of the Court’s finding that Plaintiff is not an “aggrieved consumer,” the Court

10

finds that Plaintiff has not met her burden of establishing CAFA’s $5,000,000 minimum
requirement Judon, 773 F.3d at 505; see also Kokkonen, 511 U.S. at 377. Because she is not an
“aggn`eved consumer,” Plaintiff is not entitled to a civil penalty of a minimum $100, actual
damages,7 or both, pursuant to Section 17 of the TCCWNA. Plaintiff, as a result, cannot establish
that the putative class members would be entitled to an aggregated sum of $5,000,000, or more, to
satisfy the CAFA minimum amount in controversy See Onyut'ke, 435 F. App’x at 139. The Cour't,
accordingly, finds that it lacks subject matter jurisdiction and must sun sponte dismiss the
Complaint Fed. R. Civ. P. 12(h)(3).

Plaintiff did not have the benefit of Spade at the time she filed the Complaint. The Court,
accordingly, grants Plaintiff leave to file an Amended Complaint.
V. Conclusion

For the reasons set forth above, the Court dismisses the Complaint Defendant’s Motion
to Dismiss and Motion to Strike are denied as moot. An order consistent with this Memorandum
Opinion will be entered.

/C<QM

MICHAEL A. Sr{IPP'
UNITED STATES DISTRICT JUDGE

 

7 Plaintiff has not pled that she, or the Class Members, are entitled to actual damages From the
allegations in the Complaint it appears that such damages are unavailable to Plaintiff

ll

